       Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2: 12-md-02323-AB
PLAYERS' CONCUSSION INJURY                         MDL No. 2323
LITIGATION

Kevin Turner and Shawn Wooden, on behalf
of themselves and others similarly situated,
                              Plaintiffs,
             V.

National Football League and NFL
Properties, LLC, successor-in-interest to NFL
Properties, Inc.,
                             Defendants.

THIS DOCUMENT RELATES TO:
ALL ACTIONS


                                             ORDER

       Pursuant to the Court's continuing jurisdiction over this action as set out in the Court' s

Amended Final Order and Judgment (Doc. No. 6534, paragraph 17), it is hereby ORDERED

that the Amended Rules Governing Attorneys' Liens adopted on October 3, 2018 (Doc. No.

10283) are AMENDED in part.

       Exhibit C to the Amended Rules (Doc. No. 10283 at 21-24) is the Withdrawal Form that

is used by the Parties when they reach an agreement resolving a Dispute prior to a decision of the

Court. The Withdrawal Form that was attached to the Amended Rules is replaced with the

attached revised form, which clarifies the requirements for addressing the 5% holdback on the

Withdrawal Form.

       Exhibit C to the Amended Rules (Doc. No. 10283 at 21-24) is WITHDRAWN and

REPLACED with the attached. The attached is the required Withdrawal Form for all matters

going forward.
Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 2 of 6




                                  BY THE COURT:


                                 Yf1?}0n~ t:-            ~ wS°JVJ1
                                  David R. Strawbridge, USMJ

                                  Date:   Oe,~ IS,             h/   g
              Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 3 of 6




 NFL                      CONCUSSION SETTLEMENT
                                IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS' CONCUSS/ON INJURY LITIGATION
                                                       No . 2:12,md-02323 (E.D,. Pa}




                              WITHDRAWAL OF ATTORNEY'S LIEN DISPUTE

This Withdrawal Form ("Withdrawal") must be submitted to the Claims Administrator if the Parties tc:i an
Attorney's Lien Dispute reach an agreement resolving the Dispute at any time before the Magistrate Judge
issues a Report and Recommendation or a final decision. Each Party to a Dispute must submit a Withdrawal
that includes:
  1. The agreed amount or percentage allocation of the Monetary Award funds withheld for attorneys' fees to
     be paid to each Party;
 2. Any costs of the current attorney as reflected in the Statement of Fees and Costs with an itemized
    list of those costs including a brief explanation of the purpose of incurring the costs and the date
    the costs were incurred;
 3. Any costs of the attorney lienholder(s) as set forth in the Lien assertion(s) with an itemized list
    of those costs including a brief explanation of the purpose of incurring the costs and the date
    the costs were incurred;
 4. The allocation of a refund, if any, of the 5% deduction for Common Benefit Fees among the Parties.
The Withdrawal must be approved by the Court.

                               I.        SETILEMENT CLASS MEMBER INFORMATION

Name
          IFirst                                 IMI.                 ILast
Settlement Class Member
Type
Primary Counsel in the
Settlement Proaram
                                Street


Address                         City                                          I
                                                                              State
                                                                                                   tp


Email Address

                                II.      ATIORNEY LIENHOLDER INFORMATION              (#1)
                                Full Name or Law Firm Name
Name
                                Street


Address                         City
                                                             IState                      I   Zip




Email Address




                                          www.NFLConcussionSettlement.com

                                                        Page 1 of 4
                                                                                                   EXHIBIT C
             Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 4 of 6


                        Ill.   ATTORNEY LIENHOLDER INFORMATION                (#2) (IF APPLICABLE)
                                  Full Name or Law Firm Name
 Name
                                  Street


 Address                          City
                                                               I
                                                               State                       !Zip



 Email Address

                                    IV.         SUMMARY OF D ISPUTE RESOLUTION

!The Parties to the Dispute must complete the boxes below to reflect the amounts to be distributed to the
Settlement Class Member or his or her attorney (if represented) and to the Attorney Lienholder(s). The total
~ees cannot exceed the Presumptive Fee Cap unless the Court granted a Petition for Deviation.

                                           A.     ATTORNEYS' FEES AND COSTS

       To be Paid to            Amount or Percentage of Fees                     Amount of Reasonable Costs**
  1.   Attorney
       Lienholder #1

       To be Paid to            Amount or Percentage of Fees                     Amount of Reasonable Costs**
  2.   Attorney
       Lienholder #2
       To be Paid to            Amount or Percentage of Fees                     Amount of Reasonable Costs**
       Settlement Class
       Member or his or
  3.
       her Attorney
       Identified in
       Section I
 ** Costs for the current attorney or Attorney Lienholder(s) must have been provided to the Claims
 Administrator in the Statement of Fees and Costs and the Lien assertion(s), respectively. Each
 attorney must attach to this Withdrawal an itemized list of costs with a brief description of each cost
 and the date each cost was incurred.




                                            www.NFLConcussionSettlement.com
                                                                                                     EXHIBITC
                                                       Page 2 of 4
              Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 5 of 6




                                     B.   COMMON BENEFIT FEE REFUND

The Claims Administrator is obligated to pay 5% of all Awards into the Attorneys' Fees Qualified Settlement
Fund pending further order of the Court. Explain how the Parties wish to distribute those funds or a portion
thereof, if they are refunded by the Court at a future date.

      Agreed Percentage of any Refund of the 5% Deduction
 1.   for Common Benefit Fees to be Paid to Attorney
      Lien holder #1
      Agreed Percentage of any Refund of the 5% Deduction
 2.   for Common Benefit Fees to be Paid to Attorney
      Lien holder #2
      Agreed Percentage of any Refund of the 5% Deduction
 3.   for Common Benefit Fees to be Paid to Settlement Class
      Member
      Agreed Percentage of any Refund of the 5% Deduction
 4.   for Common Benefit Fees to be Paid to Settlement Class
      Member's Attorney Identified in Section I
Note: It is understood that the Claims Administrator will pay the Parties these amounts according to
the provisions of the Settlement Agreement and Court orders regarding settlement implementation.

                 V.     How TO SERVE THIS WITHDRAWAL ON THE CLAIMS ADMINISTRATOR

By Email                                  ClaimsAdministrator@NFLConcussionSettlement.com

By Facsimile                               (804) 521-7299; ATTN: NFL Liens
                                          NFL Concussion Settlement
                                          Claims Administrator
By Mail                                   P.O. Box 25369
                                          Richmond, VA 23260
                                          ATTN: NFL Liens

                                          NFL Concussion Settlement
                                          c/o BrownGreer PLC
                                          250 Rocketts Way
By Delivery                               Richmond, VA 23231
                                          ATTN: NFL Liens




                                       www.NFLConcussionSettlement.com

                                                 Page 3 of 4
                                                                                                   EXHIBITC
             Case 2:12-md-02323-AB Document 10304 Filed 10/15/18 Page 6 of 6

                           VI.   How TO CONTACT Us WITH QUESTIONS OR FOR HELP

Settlement Class Member: If you are represented by a lawyer, consult with your lawyer if you have questions
or need assistance. If you are unrepresented and have any questions or need help, contact us at 1-855-887-
3485 or send an email to ClaimsAdministrator@NFLConcussionSettlement.com . If you are a lawyer, call or
email your designated Firm Contact for assistance. For more information about the Settlement Program, visit
the official website at www.NFLConcussionSettlement.com to read the Frequently Asked Questions or
download a copy of the complete Settlement Agreement.

Lienholder: Contact us at 1-855-877-3485 or email ClaimsAdministrator@NFLConcussionSettlement.com.
For more information about the Settlement Program , visit the official website at
www.NFLConcussionSettlement.com to read the Frequently Asked Questions or download a copy of the
complete Settlement Agreement.

                                                 VII.    SIGNATURE

Both the Settlement Class Member or his or her attorney, if represented, and Attorney Lienholder(s) must submit
a signed copy of this Withdrawal to the Claims Administrator. By signing this Withdrawal, each Party certifies
the following:
I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the information provided in this Withdrawal
is true and accurate to the best of my knowledge and that I understand that false statements made in connection
with this process may result in fines , sanctions, and/or other remedy available by law.
I certify that I have/will serve a copy of this signed Withdrawal on the Claims Administrator.
By submitting this Withdrawal , I consent to the payment of the withheld funds according to the terms in Section
IV.

Signature                                                        Date
                   First                                        Middle Initial   Last
Printed
Name
Law Firm




                                        www.NFLConcussionSettlement.com

                                                  Page 4 of 4
                                                                                                       EXHIBITC
